Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed on 10/26/22, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka et al. (2016/0032947).

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2016/0032947) in view of Wada et al. (2010/0000209).  Tanaka et al. discloses, in figure 7, (claim 1) a hydraulic drive system for raising and lowering an object (boom 5) by supplying and discharging operating oil to and from each of two ports (P3,P5) of an actuator 8 with a control device 14b that outputs a first lowering signal in accordance with a lowering operation performed on an operating device 14c and outputs a raising signal in accordance with a raising operation performed on the operating device 14c, the operation device being used to raise and lower the object 5, a hydraulic pump 11A that dispenses the operating oil, a first control valve 15A that is connected to the hydraulic pump 11A and each of the two ports (P3,P5) of the actuator 8, is actuated in accordance with a difference between a first pilot pressure and a second pilot pressure (dotted lines from pilot pump 14a thru control device 14b), and when the first pilot pressure is higher than the second pilot pressure, causes the operating oil dispensed from the hydraulic pump to be supplied to a first port P3 and causes the operating oil to be discharged from a second port P5 in order to raise the object, and when the second pilot pressure is higher than the first pilot pressure, causes the operating oil dispensed from the hydraulic pump to be supplied to the second port P5 and causes the operating oil to be discharged from the first port P3 in order to lower the object, a third control valve 20A that outputs a third pilot pressure, the first port P3 being one of the two ports of the actuator, the second port P5 being the other of the two ports of the actuator, and a lock valve 16A that is disposed between the first port P3 and the first control valve 15A, is capable of preventing the operating oil from being discharged from the first port P3 by closing a path between the first port P3 and the first control valve 15A, and only when a pilot pressure is output (to switch the position of valve 17A), allows the operating oil to be discharged from the first port P3 of the actuator by opening the path between the first port P3 and the first control valve 15A.  Tanaka et al. does not disclose a first electromagnetic proportional control valve 23 that outputs a first pilot pressure corresponding to the raising signal, a second electromagnetic proportional control valve 24 that outputs a second pilot pressure corresponding to the first lowering signal, and that the third control valve is an electromagnetic proportional control valve.
Wada et al. teaches for a similar hydraulic system and that there is a first electromagnetic proportional control valve 23 that outputs a first pilot pressure corresponding to the raising signal, a second electromagnetic proportional control valve 24 that outputs a second pilot pressure corresponding to the first lowering signal, and a third control valve 30 that is different from the second electromagnetic proportional control valve and outputs a third pilot pressure for the purposes of coordinating the positioning of the control valve and the lock valve during the lowering operation. 
Since Tanaka et al. and Wada et al. are both in the same field of endeavor the purpose disclosed by Wada et al. would have been recognized in the pertinent art of Tanaka et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the hydraulic system of Tanaka et al. to include a first electromagnetic proportional control valve 23 that outputs a first pilot pressure corresponding to the raising signal, a second electromagnetic proportional control valve 24 that outputs a second pilot pressure corresponding to the first lowering signal for the purposes of coordinating the positioning of the control valve and the lock valve during the lowering operation.
Since the applicant has not disclosed that an electromagnetic proportional control valve solves any stated problem or is for any particular purpose above the fact that it controls pilot pressure and it appears that the third electromagnetic control valve of Tanaka et al. would perform equally well as an electromagnetic proportional control valve as claimed by applicant, it would have been an obvious matter of engineering expedience to further modify they hydraulic system of Tanaka et al. to include a third electromagnetic proportional control valve as claimed for the purposes of controlling the third pilot pressure.  See MPEP 2143 I.(B) Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Allowable Subject Matter
Claims 2 and 3 are previously allowed.  The improvement comprises (claim 2) when the first lowering signal is output, the control device outputs a second lowering signal to the first electromagnetic proportional control valve to cause the first electromagnetic proportional control valve to output the first pilot pressure that is the predetermined release pressure and (claim 3) when the first lowering signal is output, the control device outputs a second lowering signal to the third electromagnetic proportional control valve to cause the third electromagnetic proportional control valve to output the third pilot pressure that is the predetermined release pressure.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
December 9, 2022